Exhibit A

ALL PERSONAL AND FIXTURE PROPERTY OF EVERY KIND AND NATURE
INCLUDING WITHOUT LIMITATION ALL GOODS (INCLUDING INVENTORY,
EQUIPMENT AND ANY ACCESSIONS THERETO), INSTRUMENTS (INCLUDING
PROMISSORY NOTES), DOCUMENTS, ACCOUNTS, CHATTEL PAPER (WHETHER
TANGIBLE OR ELECTRONIC), DEPOSIT ACCOUNTS, LETTER-OR-CREDIT RIGHTS
(WHETHER OR NOT THE LETTER OF CREDIT IS EVIDENCED BY A WRITING),
COMMERCIAL TORT CLAIMS, SECURITIES AND ALL OTHER INVESTMENT
PROPERTY, SUPPORTING OBLIGATIONS, ANY OTHER CONTRACT RIGHTS OR
RIGHTS TO THE PAYMENT OF MONEY, INSURANCE CLAIMS AND PROCEEDS, AND
ALL GENERAL INTANGIBLES (INCLUDING ALL PAYMENT INTANGIBLES).;
WHETHER ANY OF THE FOREGOING IS OWNED OR ACQUIRED LATER; ALL
ACCESSIONS, ADDITIONS, REPLACEMENTS AND SUBSTITUTIONS RELATING TO
ANY OF THE FOREGOING; ALL RECORDS OF ANY KIND RELATING TO ANY OF THE
FOREGOING; ALL PROCEEDS RELATING TO AND OF THE FOREGOING (INCLUDING
INSURANCE, GENERAL INTANGIBLES AND ACCOUNT PROCEEDS).
